IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50554
                         Summary Calendar



     GARY D. SMITH,

                                         Plaintiff-Appellant,

          versus


     JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.




          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CV-197-NG

                         February 26, 2003


Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Gary D. Smith appeals the denial of his application for Social

Security disability benefits alleging that he was disabled because

of severe gastroenteritis, hearing loss, impinged shoulders, sinus

bradycardia, hypertension, leukocytoclatic vasculitis, vertigo, bad

back, granuloma, contact dermatitis, degenerative joint disease of



     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the feet, toes, ankles, knees, hips, lower back, upper back, neck,

shoulders, elbows, wrists, hands and fingers, bad feet, allergic

rhinitis, hay fever, sinusitis, a depressive disorder, obsessive-

compulsive disorder, breathing difficulties, and fibromyalgia.

Smith argues that the “district court” failed to consider what

effect his combined mental and physical impairments had on his

ability     to   engage    in   substantial    gainful     employment.      In

particular, he complains that the ALJ did not find that his alleged

fibromyalgia and/or his mental condition were disabling.              He also

contends    that   the    district   court    erred   in   finding   that   his

impairments did not meet or equal the listing of impairments and in

finding that the ALJ did not fail to fully develop the medical

evidence.

     Although the record contains a diagnosis of fibromyalgia in

June 1982, some nine years before Smith retired from the Army,

there was no evidence that this condition was disabling. After his

retirement (not shown to be for disability), Smith was able to

handle his own affairs and kept busy with various activities

despite being unemployed. The assessment of fibromyalgia presented

to the Appeals Council was made more than two years after the date

Smith was last insured for disability benefits and is therefore

irrelevant.      Torres v. Shalala, 48 F.3d 887, 894 n.12 (5th Cir.

1995).

     The ALJ noted Smith’s allegation that a mental impairment



                                      2
relative to depression and obsessive-compulsive disorder limited

his ability to perform basic work activities.             He also noted,

however, that Smith had never sought treatment for complaints of

any emotional or mental symptoms and that he told a psychiatrist

that he was experiencing some psychiatric symptoms but overall had

adapted well to civilian life and was not under any psychiatric

care.   He noted that a mental status evaluation described Smith as

within normal limits.    The ALJ noted that Dr. Rodriguez-Chevres, a

psychiatrist, had diagnosed the possible presence of obsessive-

compulsive disorder, and cyclothymic disorder or bipolar mood

disorder, but had concluded that any psychiatric condition that

might be present did not significantly limit Smith’s social or

industrial adaptability.      Finally, the ALJ noted Dr. Rodriguez-

Chevres’ conclusion that Smith was competent to handle his own

affairs.

     The   ALL’s   reasons   for   finding   lack   of   disability   were

considerable.   The greatest evidence of disability came from Smith

himself, whose testimony the ALJ found not entirely credible.          The

ALJ noted that there was a significant disparity between Smith’s

reported symptoms and the objective findings regarding his overall

condition.   Id.   To the extent Smith’s allegations conflicted with

the medical evidence, the resolution of that conflict was within

the province of the ALJ.     See Greenspan v. Shalala, 38 F.3d 232,

237 (5th Cir. 1994); Seders v. Sullivan, 914 F.2d 614, 617 (5th


                                    3
Cir. 1990).   The ALL’s findings regarding impairment severity were

reasonable and supported by substantial evidence.         Moreover, there

was   sufficient   evidence   upon   which   the   ALJ   could   determine

disability such that additional evidence was not necessary.

      AFFIRMED.




                                     4